NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2533-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JUSTIN C. WILLIAMS,

     Defendant-Appellant.
_________________________

                   Submitted September 14, 2021 – Decided September 21, 2021

                   Before Judges Fisher and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 17-09-0681.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Kathryn A. Sylvester, Deputy Public
                   Defender, of counsel and on the brief).

                   William A. Daniel, Union County Prosecutor, attorney
                   for respondent (Meredith L. Balo, Assistant Prosecutor,
                   of counsel and on the brief).

PER CURIAM
      Following the denial of his motion to suppress evidence seized during a

warrantless search of his motor vehicle, defendant pleaded guilty to second-

degree unlawful possession of a handgun, N.J.S.A. 2C:39-5(b)(1), and was later

sentenced to a five-year prison term subject to a forty-two-month period of

parole ineligibility. He appeals the denial of his suppression motion, arguing:

(1) the search of his vehicle was unlawful "because the only basis for probable

cause was the claim that a 'plain smell' of marijuana was present, and the claim

lacked credibility"; and (2) because "marijuana is no longer per se contraband,

an odor of marijuana alone should not establish probable cause to conduct

warrantless vehicle searches." We find insufficient merit in these arguments to

warrant further discussion in a written opinion, R. 2:11-3(e)(2), and affirm,

adding only the following brief comments.

      The trial judge's findings are contained in a written decision. The sole

witness at the suppression hearing, Detective Michael Oberlies, whom the judge

found credible, testified about his stop of the vehicle defendant was driving in

Linden shortly before 1:00 a.m. on July 12, 2017. The stop was valid because

it was initiated when the detective observed that the driver – defendant – was

not wearing a seatbelt.   See N.J.S.A. 39:3-76.2f. During the conversation

between the detective and defendant through the open window of defendant's


                                                                          A-2533-18
                                       2
vehicle, the detective not only felt that defendant's responses were hostile , but

he also detected the odor of marijuana emanating from defendant's vehicle. The

detective returned to his vehicle, leaving defendant seated in his own vehicle,

and called for back-up while also checking on defendant's credentials. When

back-up arrived, the detective re-approached the driver side of defendant's

vehicle and told defendant to get out. Defendant complied. The detective

explained to defendant that he smelled marijuana and that he would search the

vehicle; defendant did not consent but complied with the detective's directives.

The detective patted defendant down and found nearly $10,000 in currency and

papers listing names and numbers in his pockets. Without either consent or a

warrant, the officers searched the vehicle and found in the center console a

handgun and hollow-point bullets and in the back seat a backpack containing a

sealed glass bottle that appeared to contain marijuana.

      Defendant does not dispute the validity of the motor vehicle stop. He also

recognizes that when the search occurred the law was well established that "the

smell of marijuana itself constitutes probable cause 'that a criminal offense ha[s]

been committed and that additional contraband might be present.'" State v.

Nishina, 175 N.J. 502, 515-16 (2003) (quoting State v. Vanderveer, 285 N.J.

Super. 475, 479 (App. Div. 1995)). Defendant instead contends the judge erred


                                                                             A-2533-18
                                        3
by crediting the detective's testimony, pointing to three portions or aspects of

the detective's testimony.

      First, defendant alludes to the fact that the detective testified he did not

recall whether the smell he detected before the search was of burnt or raw

marijuana. This assertion, while true, does not tell the whole story; what the

detective actually testified to was this:

             Q. Now in the car did you smell burnt or raw
             marijuana? Do you recall?

             A. I don't recall, I would like to say it was burnt though.

             Q. Okay.

             A. I believe it was burnt.

Considering the passage of nearly a year from the search to the hearing, the fact

that the detective wasn't entirely sure what he then smelled is hardly surprising;

more to the point, the detective qualified his uncertainty by stating that he

believed it was burnt. Moreover, the detective's failure to remember with

certainty was not a fact that compelled the judge to find the detective lacked

credibility. The judge was entitled to find the detective credible – and we are

obligated to defer to that finding, State v. Scriven, 226 N.J. 20, 40 (2016); State

v. Rockford, 213 N.J. 424, 440 (2013) – even if the detective was then uncertain



                                                                             A-2533-18
                                            4
about whether the smell was of burnt or raw marijuana. The smell of either

provided cause for a further warrantless search.

      Second, defendant argues that it was "essentially impossible" for the

detective to smell raw marijuana because the only raw marijuana recovered was

enclosed in a cylindrical tube, which was enclosed in a glass jar which was

enclosed in a backpack in the back seat. That may be true, but the detective

testified – albeit without complete certainty – that he smelled burnt marijuana

and it was that smell that prompted the further investigation and ultimately the

search of the vehicle.

      Third, defendant argues that the officers lacked a sound basis for

searching the vehicle's trunk. Because no evidence was found in the trunk, we

need not determine whether the smell of marijuana either alone or in conjunction

with what the officers found in the passenger compartment of the vehicle

warranted a search of the trunk.

      Defendant also contends in his first point that we should follow the

decisions of other states that have rejected or limited "plain smell" as a basis for

a warrantless vehicle search. See Lewis v. State, 233 A.3d 86, 91 (Md. 2020);

Commonwealth v. Cruz, 945 N.E.2d 899, 912-13 (Mass. 2011); Commonwealth

v. Barr, 240 A.3d 1263, 1268 (Pa. Super. 2020), appeal docketed, 252 A.3d 1086


                                                                              A-2533-18
                                         5
(Pa. 2021); Zullo v. State, 205 A.3d 466, 502-03 (Vt. 2019). Whether the

decisions of these other courts are persuasive or not, or distinguishable or not,

is beside the point. Indeed, our law has evolved to the point of now recognizing

that the smell of marijuana alone cannot be the basis for a warrantless vehicle

search; the Legislature has enacted N.J.S.A. 2C:35-10 (effective February 22,

2021), which declares that the odor of marijuana cannot create a reasonable

suspicion or probable cause to conduct a warrantless search. But the fact

remains that notwithstanding the law of other states or the recent change in our

own law, well-established principles adopted by our Supreme Court – found in

cases like Nishina, State v. Hagans, 233 N.J. 30, 42 (2018), and State v. Walker,

213 N.J. 281, 290 (2013), which all recognized the validity of a warrantless

search based solely on the smell of marijuana – applied when police conducted

the warrantless search of defendant's vehicle.

      We lastly turn to defendant's second point, which argues that the search

occurred after the Legislature's 2010 adoption of the Compassionate Use

Medical Marijuana Act, N.J.S.A. 24:6I-1 to -56. In appealing, defendant argues

for the first time that CUMMA eviscerated the principle that the smell of

marijuana may suggest the presence of contraband or that someone is engaged

in criminal conduct. We reject this argument. CUMMA insulates only certain


                                                                           A-2533-18
                                       6
persons from criminal prosecution. As the Legislature declared in N.J.S.A.

24:6I-2(e), CUMMA was designed to "protect from arrest, prosecution, property

forfeiture, and criminal and other penalties, those patients who use marijuana to

alleviate suffering from qualifying medical conditions." Defendant did not

provide evidence at the suppression hearing that he was a "qualifying patient"

under CUMMA, N.J.S.A. 24:6I-3, and, indeed, does not now argue that he is in

possession of evidence that would prove or even suggest he was a qualifying

patient. While CUMMA might have very well suggested society's evolving

attitude toward the possession and use of marijuana, again we are bound to the

Supreme Court's repeated and recent declarations that the smell of marijuana

was sufficient to authorize the warrantless search of defendant's vehicle when it

happened. We recognize that a motion to suppress evidence obtained from an

identical search occurring after February 22, 2021, would have to be granted.

But timing is everything; the search of defendant's vehicle occurred prior to this

shift in the law.

      Affirmed.




                                                                            A-2533-18
                                        7